Title: To George Washington from Otho Holland Williams, 17 March 1790
From: Williams, Otho Holland
To: Washington, George

 

Dear Sir
Baltimore [Md.] 17th March 1790

I assure myself that your moments of leasure are, some times, passed in the contemplation of rural concerns.
Your known attachments to subjects of domestic, as well as public, utility; and your former attention to the improvement of Stock, encourage me to mention to you that I have had, for more than two years, an order, in the hands of an American in London, to procure for me one of the finest Stud Horses of the Dray breed, that could be procured. The order was executed last Summer and the Horse arrived in perfect health, and excellent order, in the month of September last.
The enclosed advertisement describes him—and I assure you that his merits are not exagerated.
Those who have seen him, after hearing the most elaborate encomiums of him, have seen him with surprize, and pleasure—No person pretends to have seen so fine an Animal, of the kind, in this Country: and no one has told me that they have seen a finer in England. I enquired because I wished to be satisfied in that respect.
The dray and the Arabian, or runing Horse full bred, I am told, produce the Coach Horse; the Coach Horse and the Arabian, produce the Hunter; and these, promiscuously produce the best Horses for Harness, and the Saddle, that are known in Europe.
If, Sir, you think that his blood will be any advantage to your present Stock I will give particular directions respecting any Mares which you may direct to be sent to him.
I have reason to be confident that a greater number will offer than can be served, as it being his first Season I do not intend that the number shall much exceed fifty. You will have the goodness to excuse the Subject, and to believe that I am, with the greatest respect Dear Sir, Your most affectionate Servant

O. H. Williams

